     Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 1 of 21




                           THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

JONATHAN LANGLEY                §
     Plaintiff                  §
                                §
v.                              §                             CASE NO. 1:18-CV-00443-DAE
                                §
INTERNATIONAL BUSINESS MACHINES §
CORPORATION                     §
     Defendant                  §

      PLAINTIFF’S RESPONSE TO DEFENDANT INTERNATIONAL BUSINESS
          MACHINES CORPORATION’S OBJECTIONS TO REPORT AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Plaintiff Jonathan Langley in response to Defendant International

Business Machines Corporation’s (IBM) Objections to Report and Recommendation of the

Unites States Magistrate Judge (Dkt. 206).

                             I. SUMMARY OF THE ARGUMENT

       IBM’s objections march down the same, familiar path of willful blindness to the

operative facts that it has treaded throughout this case. (See, e.g., Dkt. 52, 75, and 185.) Jonathan

Langley provided summary judgment evidence that Magistrate Judge Austin properly recognized

was a “substantial body of evidence supporting Langley’s position,” before coming to the

conclusion that IBM’s motion for summary judgment should be denied in all respects. (Dkt. 201

at 5)(emphasis added.) In contrast, IBM made the decision to provide this Court with only a

paltry handful of self-serving declarations to support its motion for summary judgment. There is

no question the evidence Plaintiff submitted is sufficient to survive IBM’s motion for summary

judgment and afford Langley his day in court in front of a jury of his peers.
                                        Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 2 of 21




                                                            Internal high-level planning documents show IBM set goals to make its workforce

younger. Statements made directly by IBM executives support the existence of a discriminatory

plan and ageist culture within IBM during the relevant time period. IBM’s discriminatory

scheme to create a younger work force utilized rolling layoffs, which targeted older workers

while simultaneously exempting younger “Early Professional Hires” from those layoffs. After

twenty-four years of impressive employment with IBM, Jonathan Langley was terminated in one

of these rolling layoffs—internally known as “Operation Baccarat.” IBM’s summary judgment

declarations allege Langley’s first-line manager, Kim Overbay, was the decisionmaker who

selected Langley for RA (“Resource Action,” or IBM code for layoff) on February 16, 2017. On

that same day, Overbay allegedly completed a Selection Worksheet, in which she purportedly

evaluated her four subordinates—all over 59 years old—and selected for termination the two

with the lowest performance rating. Unfortunately for IBM, its summary judgment narrative is

disproven by its own internal documents below.

                                                            The plaintiff’s summary judgment record, which is predominately comprised of internal

IBM documents, shows Langley received the largest performance bonus of his cohort in the final

quarter of 2016. 1 Despite his stellar performance, Andrew Brown, Langley’s second-line

manger, told Langley in December 2016 he was going to lose his job.2 The record contains an

email proving HR/Talent executive, Kevin Kubicki, was preselecting individuals for layoff

during operation Baccarat; stating to colleagues “we should think of this as an opportunity to

remix our headcount, freeing-up space for new/better talent.”3 A January 19, 2017 electronic

message from HR to Overbay states Langley had already been counted as a headcount reduction,

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
1
    See Dkt. 151-32, Ex. 25.
2
    See Dkt. 151-3, Ex. B.
23
    Dkt.Dkt.
    See  151-27,
             151-3,
                 Ex.Ex.
                     20.B.
 34
    Dkt. 151-27,
         151-4, Ex.
                 Ex.120.
                     at IBML-001621A.
  5
    Dkt. 151-28, Corrected Ex. 21 at 1690A.
                                                                                                                                                                                                                                                         -2-
                                        Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 3 of 21




despite the fact it was 28 days before his alleged “selection” according to IBM’s summary

judgment narrative.4 Additional corroborating evidence shows an HR spreadsheet from January

25, 2017 (22 days before his alleged selection) that lists Langley’s status as “RA.”5 The record

also shows both Overbay and Brown made diligent efforts to keep Langley employed at IBM

through intra-company transfer.6 HR, high-level executives, and mandates on external hiring,

blocked Brown and Overbay’s attempts.7 It is without question, reasonable minds could look at

such evidence and conclude that IBM intended to systematically discriminate against Langley

and others based on age, and its summary judgment evidence is merely a pretext.


                                                                                                                                                                                                                        II. ARGUMENTS AND AUTHORITIES

A. Langley Established his Prima Facie Case.

                                                            Under McDonnell Douglas, the ADEA plaintiff must first establish a prima facie case of

discrimination. 8 Courts across the nation have recognized that “[e]mployers are rarely so

cooperative as to include a notation in the personnel file, ‘fired due to age,’ or to inform a

dismissed employee candidly that he is too old for the job.”9 As a result, plaintiffs are often

forced to piece together circumstantial evidence to show that discrimination did occur. IBM does

not dispute Langley proved the first three prongs of his prima facie case, and instead only

challenges the fourth and final prong—whether Langley provided a scintilla of evidence

establishing IBM discriminated against him in reaching its decision to terminate his employment.
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
4
  Dkt. 151-4, Ex. 1 at IBML-001621A.
5
  Dkt. 151-28, Corrected Ex. 21 at 1690A.
6
  See Dkt. 151-4, Ex. 1; Dkt. 151-25, Ex. 18.
7
  See id.
8
  See Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 142 (2000); McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 793 (1973).
9
  Thornbrough v. Columbus & Greenville R. Co., 760 F.2d 633, 638 (5th Cir. 1985), abrogated
by St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502 (1993) (overruled on other grounds in St.
Mary’s Honor Center v. Hicks, 509 U.S. 502); see United States Postal Service Board of
Governors v. Aikens, 460 U.S. 711, 716 (1983).

                                                                                                                                                                                                                                                         -3-
                                        Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 4 of 21




(Dkt. 206 at 10.) The summary judgment record clearly provides a wealth of evidence that

establishes IBM’s intent to discriminate against older workers, including Jonathan Langley.

                                                            1. IBM’s Objections Invite this Court to Apply the Wrong Test for Analyzing
                                                            IBM’s Statements that Prove Discriminatory Age Animus.

                                                            Discriminatory intent of an employer can come from the intent of a nominal

decisionmaker, or from evidence of discriminatory intent displayed by other persons who likely

influenced the nominal decisionmaker.10 The evidence proves that Overbay is—at most—a

rubber stamp for IBM’s real decisionmakers. The evidence reflects that someone other than

Overbay made the decision to include Langley in the layoff, and both Overbay and Brown tried

to transfer Langley within IBM to other divisions that wanted his skillset.11 The evidence shows

despite the efforts by both Brown and Overbay, high-level executives blocked Langley’s ability

to remain employed with the company.12

                                                            The Magistrate Judge also properly recognized the numerous public and internal

statements by IBM executives expressing the need to refresh its workforce, which alone create a

fact issue regarding whether LeBlanc or Cowley were merely following those executive

directives when determining which divisions to target for layoffs. (Dkt. 201 at 10.) The

Magistrate Judge’s recommendation is supported by the fact that Overbay was instructed to

select two persons for layoffs within a four-person team, all of whom were 59 or older, which is

effectively—and suspiciously—shooting fish in a barrel if the goal is to ensure older workers are

separated from the company.13 (Dkt. 201 at 9-10.)

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
10
   See Russell v. McKinney Hosp. Venture, 235 F.3d 219, 226-27 (5th Cir. 2000).
11
   See Dkt. 151-28, Corrected Ex. 21 at IBML-1690A; Dkt. 151-4, Ex. 1.
12
   See Dkt. 151-4, Ex. 1.
13
   Plaintiff also offered expert testimony of the statistical analysis of IBM’s suspicious age
ranges of employees targeted to be considered for layoffs. Dkt. 188 at 19 – 22 (incorporating by
reference Dkt. 138, Ex. 2, Kuang Supplemental Report at 10-12, 16-21. The Magistrate Judge did
not rely upon such evidence, but noted that he could have done so in supporting his decision

                                                                                                                                                                                                                                                         -4-
                                        Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 5 of 21




                                                            IBM cited the four-point direct evidence test in the Bell and Reed decisions to try to argue

that there is no proof that the decisionmakers here were exposed to IBM’s public or internal

discriminatory statements, and argued that Langley’s evidence failed to satisfy the “temporal

proximity” prong of the test. (Dkt. 206 at 12-13.) However, the four-part direct evidence test

used in Bell and Reed is not used to determine the relevance of company statements offered as

circumstantial evidence of the company’s age discrimination. Instead, the Fifth Circuit uses a

more flexible test when analyzing circumstantial evidence that would not even consider the

temporal proximity of IBM’s discriminatory statements.14 Under the correct two-part test for

circumstantial evidence, “the plaintiff need only show (1) discriminatory animus (2) on the part

of a person that is either primarily responsible for the challenged employment action or by a

person with influence or leverage over the relevant decisionmaker.”15 Thus, not only is IBM’s

proffered test the wrong test to use here as a matter of law, the Fifth Circuit explicitly approves

of the consideration of circumstantial evidence—such as the very public and internal

discriminatory statements made by IBM executives and employees at issue here. IBM also

conveniently failed to point out that there were numerous ageist statements in the summary

judgment record that were in fact temporally proximate to Langley’s termination.16 Courts do not

allow companies like IBM to pretend that statements made by its executives are irrelevant, as if



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
finding that a Plaintiff had adequately demonstrated a genuine issue of material fact regarding
pretext. (Dkt 201 at 13.).
14
   See Reed v. Neopost USA, Inc., 701 F.3d 434, 441 (5th Cir. 2012) (The court ultimately
determined that circumstantial evidence meriting the more relaxed two-part test is reserved for
circumstantial evidence where there is additional evidence of discriminatory conduct, which
Langley has provided).
15
   Id. (emphasis added).
16
   Dkt 151-11, Corrected Ex. 7 at Langley-IBM 0110–0130 (containing negative stereotypes
about older workers from 2015); Langley-IBM 01320152, 0295-0298 (containing negative
stereotypes about older workers from 2016).

                                                                                                                                                                                                                                                                                                                                                                                            -5-
                                        Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 6 of 21




“[the executive] had nothing more to do with company policy than the janitor or watchman.”17

IBM’s arguments here that its executive statements had no effect on company policies should

likewise be disregarded outright.

                                                            2. Langley’s Evidence Establishing a Causal Nexus More than Satisfied his
                                                            Summary Judgment Burden of Proof.

                                                            Langley successfully established a fact issue regarding the existence of a causal nexus,

and IBM’s arguments otherwise should be reserved for trial where they legally belong. The

Magistrate Judge properly concluded that the internal IBM corporate planning documents—

infused throughout with terminology such as “Early Professional Hire,” “seniority mix,” “skills

remix,” “next generation,” “refresh,” “revitalization hiring,” “reinvention of the workforce,” and

“transformation”18—were in fact discriminatory code words tailored toward promoting IBM’s

age discrimination goals, and revealed that “IBM executives were encouraging managers to lay

off workers like Langley to make room for younger employees.” (Dkt. 201 at 7.) In context, the

use of these discriminatory code words alone arguably creates a fact issue that renders summary

judgment inappropriate.

                                                            The evidence the Magistrate Judge cited in his Report as establishing a causal nexus

alone is more than sufficient to defeat summary judgment, but it is by no means the only

summary judgment evidence that connects the dots between IBM’s company-wide

discriminatory scheme and Langley’s layoff. The Hybrid Cloud corporate planning documents

offered as summary judgment evidence were created in the fall of 2016 and contain corporate

headcount plans to be implemented during the 2017 calendar year.19 Langley was laid off in

2017, presumably pursuant to the referenced headcount targets. IBM HR executive and Director
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
17
   Brewer v. Quaker State Oil Refining Corp., 72 F.3d 326, 334 (3rd Cir. 1995).
18
   Dkt. 151-7, Corrected Ex. 4 at IBML-003094, 002502, 002568, 002449, 003096.
19
   See Dkt. 151-7, Corrected Ex. 4 at IBML-003090-003096; Dkt. 151-18, Ex. 13, Sam Ladah
Dep. Tr. at 60:8-22.

                                                                                                                                                                                                                                                         -6-
                                        Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 7 of 21




of Talent, Kevin Kubicki, sent an email related to Langley’s layoff specifically—Operation

Baccarat—that contain shared terminology and discriminatory code words also used in the

Hybrid Cloud planning documents. 20 More specifically, the Director of Talent’s email

preselected individuals for layoff and stated “we should think of this as an opportunity to remix

our headcount, freeing-up space for new/better talent.”21 The IBM Director of Talent’s email was

sent to Alison Thompson.22Alison Thompson is the IBM HR executive who told Overbay in a

January electronic message that Jonathan Langley could not be transferred to another IBM

business unit because someone else had already counted Langley as a headcount reduction.23

Despite someone telling Langley’s manager that Langley had already been selected as a

headcount reduction in January by someone other than Overbay, IBM falsely claimed that

Langley was not selected to be laid off until February, and that the selection was made by

Overbay herself.24 (Dkt. 126-13 ¶¶ 13-14.) If IBM does not consider those causal nexus dots

properly connected between IBM’s high-level corporate planning documents and Langley, the

undersigned counsel is unsure what would.

                                                            Despite these neatly connected dots, IBM now objects to the Report on grounds that even

if “senior executives harbored an age animus…there is no evidence that any age-biased actor

influenced Overbay’s decision to terminate Langley” sufficient to establish a fact issue regarding

a causal link. (Dkt. 206 at 12.) In other words, IBM argues for a legal standard where no plaintiff

could legally survive summary judgment without first obtaining a direct admission of guilt by a

manager in any one of the many ADEA cases currently pending against it. Luckily for Langley,

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
20
   See Dkt. 151-27, Ex. 20 at IBML-003866; Dkt. 151-7, Corrected Ex. 4 at IBML-003090-
003095.
21
   See Dkt. 151-27, Ex. 20 at IBML-003866.
22
   See id.
23
   See 151-4, Ex. 1 at IBML-001621A.
24
   See id.

                                                                                                                                                                                                                                                         -7-
                                        Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 8 of 21




the law of the land does not require the hyper-specific, on-the-nose evidence that IBM seems to

believe is needed to merely survive summary judgment.

                                                            In overturning summary judgments mistakenly granted in favor of employers, courts have

recognized that discrimination law violators—especially sophisticated corporations like IBM—

have “learned not to leave the proverbial ‘smoking gun’ behind…[and] defendants of even

minimal sophistication will neither admit discriminatory animus or leave a paper trail

demonstrating it.”25 The court went on to say that “a plaintiff’s ability to prove discrimination

indirectly, circumstantially, must not be crippled…because of crabbed notions of relevance”

like the ones asserted here by IBM.26 Even the Supreme Court’s seminal McDonnell Douglas

case recognizes the relevance of evidence reflecting the employer’s “general policy and practice

with respect to [the protected class].”27 The Supreme Court adopted this test specifically for

employment discrimination cases because direct evidence is so rarely available.28 The law does

not require that Langley present evidence to prove that discrimination absolutely occurred, only

that a reasonable juror could conclude from the evidence that it did.29 Langley’s summary

judgment evidence is more than sufficient to allow a reasonable juror to conclude that his lay off

was a product of IBM’s discrimination, and IBM’s motion for summary judgment should be

denied accordingly.




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
25
   See Aman v. Cort. Furniture Rental Corp., 85 F.3d 1074, 1082 (3d Cir.1996)(overturning the
district court’s decision to grant summary judgment in the employer’s favor, holding that use of
“code words” in discussing black employees generally was enough to survive summary
judgment and reach a jury for the ultimate decision.)(emphasis added).
26
   Id. (citing Riordan v. Kempiners, 831 F.2d 690, 698 (7th Cir. 1987)) (emphasis added).
27
   McDonnell Douglas Corp. v. Green, 411 U.S.792, 804-05 (1973); see also Ezold v. Wolf,
Block, Schorr, and Solis-Cohen, 983 F.2d 509, 542 (3d Cir. 1992).
28
   Dkt. 201 at 3 (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)).
29
   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-252 (1986).

                                                                                                                                                                                                                                                         -8-
                                        Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 9 of 21




                                                            3. IBM’s Case Law and Cat’s Paw Arguments Only Serve to Mislead this Court.

                                                            IBM’s grossly misrepresented case precedence—and especially the context IBM presents

them in—only serve to mislead this Court and direct it away from the controlling Fifth Circuit

precedent on the issue. IBM cited Holliday, Higgins, and Bryant to imply that cat’s paw analysis

is simply not applicable to the case at hand. (Dkt. 206 at 11.) The evidence submitted in Holliday

and Higgins, however, bears no comparison to the summary judgment evidence here. Unlike in

those cases, Langley’s summary judgment evidence is replete with evidence of discriminatory

intent by executives with power or leverage over the decisionmakers who selected Langley to be

laid off. Langley also never committed a nexus-breaking voluntary act akin to refusing to take a

drug test or criminal theft.

                                                            IBM cited Holliday for the proposition that cat’s paw theory should be rejected in cases

where the plaintiff cannot show that an employee with discriminatory animus had influence or

leverage over the terminating decisionmaker. (Dkt. 206 at 11.) This brazenly disconnects the

facts of Holliday from it’s holding. The Holliday court did not wholly reject the cat’s paw theory

or create an impossibly high cat’s paw burden as implied by IBM, but simply held that the

evidence was insufficient to establish liability.30 The plaintiff in Holliday conceded that his direct

supervisor—who had made discriminatory statements—had no “actual authority” over the

employer’s decision to terminate him, nor did he offer evidence that his direct supervisor had

“influence or leverage” over the higher level employees who ultimately terminated his

employment.31 In contrast, Langley has offered evidence indicating that his termination was, in

fact, motivated by discriminatory animus that originated at executive levels of IBM, and that



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
30
                  Holliday v. Commonwealth Brands, Inc., 483 F. App’x 917, 922 (5th Cir. 2012).
31
                  Id. at 921-22.

                                                                                                                                                                                                                                                         -9-
                                  Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 10 of 21




those executives possessed sufficient influence or leverage over de facto decisionmakers so as to

implement their unlawful scheme via Resource Action layoffs.

                                                            IBM similarly misrepresented Higgins and Bryant to suggest that they were directly

comparable cases where the cat’s paw causal nexus was broken because of a lack of evidence.

(Dkt. 206 at 11.) This is false. In reality, the conduct that severed the causal nexus in Higgins and

Bryant was the plaintiffs’ voluntary acts—refusing to submit to a drug test and theft,

respectively—which were the true reasons for each plaintiff’s termination.32 Langley was not

laid off because he willingly violated any IBM company policy or committed any other

voluntary act. To this day, in contrast, IBM’s explanations for the reason Langley was laid off

remain vague, amorphous, and ever-changing.

                                                            Even more compelling is the radical difference between the evidence in Bryant and here.

The Bryant plaintiff’s only evidence of a racially discriminatory conspiracy—allegedly

perpetrated by three Hispanic employees—was that the three employees were Hispanic, and the

plaintiff himself was white—nothing more.33 Criminal theft charges notwithstanding, if Bryant

had instead submitted several years worth of internal corporate planning documents reflecting

that his company: (1) had created goals to drastically increase the overall percentage of Hispanic

employees in his division; (2) planned to make room for new Hispanic hires through the use of

layoffs; and (3) exempted existing Hispanic employees from those layoffs, then Bryant’s case

would have certainly survived summary judgment. Because Langley has submitted just that sort

of evidence here that reflects company-wide discrimination based on age rather than race,

denying summary judgment is appropriate.


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
32
   See Higgins v. Lufkin Indus., 633 F. App’x 229, 231, 233 (5th Cir. 2015); see also Bryant v.
Compass Grp. USA Inc., 413 F.3d 471, 476– 77 (5th Cir. 2005).
33
   Bryant v. Compass Grp. USA Inc., 413 F.3d 471, 477 (5th Cir. 2005).

                                                                                                                                                                                                                                                         -10-
                                  Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 11 of 21




                                                            Both Holliday and Higgins are distinguished by Zamora, which refined the parameters of

the but-for causation standard in the context of the cat’s paw theory of relief.34 In Zamora, the

court notes the Supreme Court, in Nassar, does not discuss whether a “supervisor’s

discriminatory unlawful animus may be imputed to the decisionmaker; it simply requires that the

supervisor's influence with the decisionmaker be strong enough to actually cause the adverse

employment action.”35 The Zamora court noted Staub bolstered this reasoning, explaining, “that

refusing to allow cat's paw analysis would undercut a law designed to prevent employment

discrimination.”36 IBM makes that very argument here.

B. Langley Established a Fact Issue that IBM’s Age-Neutral Explanation was a Pretext for
Discrimination.

                                                            Under the ADEA, a plaintiff may prove a claim of disparate treatment with either direct

or circumstantial evidence.37 Much of the evidence that creates a fact issue in Langley’s prima

facie case also creates a fact issue regarding pretext, and Langley incorporates such evidence

herein for the purpose of proving pretext. To establish pretext under the circumstances of this

case, Langley must “raise a genuine issue of material fact as to whether [IBM’s] proffered

reason”—that Langley was organically selected for a reduction in force layoff (1) by a low-level

manager and (2) the failure of the PureApp division—“was not the true reason, but was merely

pretext for discrimination.”38 The evidence presented to prove pretext “must allow a reasonable

jury to find that the proffered reason is ‘false or unworthy of credence,’ and that the true reason

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
34
   Zamora v. City Of Houston, 798 F.3d 326, 332 (5th Cir. 2015) (holding that, read together,
Staub and Nassar (infra note 39, 40) “make clear that cat’s paw analysis remains viable in the
but-for causation context.”).
35
   Id., at 332 (discussing Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 346 (2013)).
36
   Id. (citing Staub v. Proctor Hosp., 562 U.S. 411, 420 (2011)).
37
   See Woodhouse v. Magnolia Hosp., 92 F.3d 248, 252 n. 3 (5th Cir. 1996); See also Bauer v.
Albermarle Corp., 169 F.3d 962, 966 (5th Cir. 1999).
38
   Jones v. R.G. Barry Corporation, 2017 WL 10495666 at 7 (W.D. Tex. 2017) (citing inter alia
Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 142– 43 (2000)).

                                                                                                                                                                                                                                                         -11-
                                  Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 12 of 21




is discrimination.”39 Considering the totality of the evidence, there is no question that reasonable

minds could determine that IBM’s cover story is exactly that—a cover story.

                                                            1. IBM’s Proffered Narrative that Kim Overbay was the True Decisionmaker,
                                                            Using her Own Subjective Evaluation, is Proven False by its Own Company
                                                            Documents.

                                                            Langley’s evidence that IBM’s proffered narrative—that first-line manager Overbay is

the real decisionmaker who selected Langley with no regard to age—is full of glaring

inconsistencies and even impossibilities, which the Magistrate Judge explicitly recognized. (Dkt.

201 at 6-7.) When a plaintiff sufficiently discredits the employer’s proffered non-discriminatory

reasons, he or she does not need to produce additional evidence beyond the prima facie case in

order to survive summary judgment. 40 Overbay claims that she did not learn about the proposed

layoff until February of 2017, and that she first made the decision to select Langley to be laid off

later that month. (Dkt. 201 at 6; Dkt. 126-13 at ¶¶13-14.) This is squarely contradicted by IBM’s

own documents.

                                                            Andrew Brown told Langley two months before the proffered selection date that Langley

was going to lose his job in the near future.41 One month before the proffered selection date,

Langley’s name appeared on an HR planning document wherein he was designated for layoff.42

Later that same month—but still before IBM claims Langley was first selected for layoff—an

IBM HR employee stated Langley had already been counted as a reduction.43 Either Brown and

IBM’s HR department are magically prescient, or (1) Langley had already been selected for

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
39
   Jones v. R.G. Barry Corporation, 2017 WL 10495666 at 2 (W.D. Tex. 2017) (citing Vaughn v.
Woodforest Bank, 665 F.3d 632, 637 (5th Cir. 2011); Laxton v. Gap Inc., 333 F.3d 572, 579 (5th
Cir. 2003)).
40
   See Burton v. Teleflex Inc., 707 F.3d 417, 427 (3d Cir. 2013); see also Reeves v. Sanderson
Plumbing Prods., Inc., 530 U.S. 133, 147–48 (2000).
41
   Dkt. 151-4, Ex. 1 at IBML-000826.
42
   Dkt. 151-25, Ex. 18 at IBML-001621A.
43
   Id.

                                                                                                                                                                                                                                                         -12-
                                  Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 13 of 21




layoff before the February date IBM claims it occurred on, and (2) that decision was made by a

different person altogether than the person IBM claims. Langley’s evidence sufficiently

discredits IBM’s proffered non-discriminatory explanation by proving Overbay was not the

decisionmaker.

                                                            Further supporting the Magistrate Judge’s conclusions that a fact issue exists for pretext,

are the documents reflecting Overbay’s powerlessness regarding the ultimate decision of whether

Langley would remain employed by IBM, thus casting doubt regarding who really made the

decision to terminate Langley, and why. The evidence reflects that Overbay thought highly of

Langley generally, and that Langley should remain employed by IBM.44 Overbay lauded him for

his success in his European sales goals.45 Langley received the largest bonus in his unit—the

business unit Overbay supervised—in the quarter prior to his layoff, and he was chosen for the

IBM “Tiger Team” for his stellar performance.46 Overbay initially gave Langley higher ratings in

what would be Langley’s last performance review, but an IBM executive above her ordered her

to reduce them.47 Leading up to IBM’s proffered farce of a layoff decision date, Overbay made

every effort to ensure Langley and his skills stayed at IBM by helping him transfer to other IBM

business units that wanted him.48 The only reason Overbay was not successful in getting Langley

transferred within IBM was because an IBM HR employee formally blocked her attempt.49 There

is unequivocally a fact issue regarding whether IBM’s proffered non-discriminatory reason—that



	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
44
   See Dkt. 201 at 6 – 7.
45
   Dkt. 151-32, Ex. 25 at IBML-000888 (“Significant overachiements [sic] in… Europe (111%
of plan-Jonathan Langley…”).
46
   Dkt. 151-3, Ex. B, at ¶ 7.
47
   Dkt. 151-29, Corrected Ex. 22 (showing that Langley’s original rating of “Achieves” was
downgraded to “Expects More” in 2 out of 5 categories.); Dkt. 151-34, Ex. 27.
48
   Dkt. 151-4, Ex. 1.
49
   Dkt. 151-4, Ex. 1 at IBML-001621A, 000255, 001524.

                                                                                                                                                                                                                                                         -13-
                                  Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 14 of 21




Overbay selected Langley to be laid off based on her own subjective evaluation—was just a

pretext for the company-wide age discriminatory scheme.

                                                            2. The Documents Reflecting Langley’s Blocked Transfers are Evidence of Pretext.

                                                            IBM’s act of affirmatively blocking Langley’s transfer within IBM is itself evidence that

IBM’s proffered age-neutral reason for his termination is false. The intentionally draconian

hurdles created by IBM to prevent Langley from retaining his employment at IBM are evidence

of pretext.

                                                            Plaintiff produced evidence establishing IBM’s conduct regarding the blocking of

employee transfer was atypical for businesses generally, and was an element of IBM’s

discriminatory scheme. Plaintiff’s HR expert, Rhoma Young, concluded it was outside the norm

that IBM created obstacles to make it nearly impossible for employees selected for layoffs to

transfer within IBM.50 In fact, the aberrant nature of IBM’s transfer obstacles was confirmed by

IBM itself through the testimony of Alan Wild. 51 In Ms. Young’s experience, companies

normally desire to retain their employees and encourage employee transfer within a company.52

Further, despite IBM’s cries that Langley’s Resource Action was financially motivated, IBM has

been hiring in large numbers while simultaneously laying off thousands—the fire-and-hire

scheme.53 Ms. Young finds this practice highly unusual and not in conformance with accepted

HR standards and procedures.54 The blocking of Langley’s transfer was outside of normal

business practice and alone is sufficient to create a fact issue.




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
50
   Dkt. 151-20, Ex. 14A, Young Dec., at ¶17.
51
   Dkt. 151-8, Corrected Ex. 5, Wild Dep. Tr., at 232–234:5-11.
52
   Dkt. 151-20, Ex. 14A, Young Dec., at ¶17.
53
   Id. at ¶19.
54
   Id.

                                                                                                                                                                                                                                                         -14-
                                  Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 15 of 21




                                                            Even IBM’s managers, including Overbay, found HR’s practice of blocking transfers and

demanding external hires confounding. 55 The evidence showed one IBM manager wanted

Langley so badly he transferred another employee to a new role to make room to accept Langley

as a transfer.56 Overbay appears to have recognized the nonsensical nature of blocking Langley’s

transfer, and she displayed frustration with the decision by telling the blocking HR partner that,

“we are not making this easy”57 and “this process seems to change and become more difficult.”58

Brown likewise took actions to help Langley’s transfer get approved, and in his own words,

“pushed for [Langley] in a number of roles.”59 IBM’s practice of blocking talented, older

employees from transferring to other divisions within IBM creates a fact issue as to whether

IBM’s cover story was a pretext for discrimination.

                                                            3. The Hiring of College-Aged Persons—and the Exemption of those Persons from
                                                            Layoffs—is Evidence of Pretext Pursuant to Controlling Fifth Circuit Precedent.

                                                            IBM misrepresents the case law regarding entry level hiring completely, and ignores the

controlling Fifth Circuit precedent on the issue. IBM conveniently omits the portion of the Hazen

Paper decision where the Supreme Court held that its holding “does not preclude the possibility

that an employer who targets employees with particular pension status on the assumption that

these employees are likely to be older thereby engages in age discrimination.”60 In other words,

the Supreme Court did not intend for Hazen Paper to be construed in the uncompromising

manner IBM attempts to wield it. (Dkt. 206 at 12.) The Supreme Court determined that focusing

on criteria that correlates with age can still constitute discrimination on a case-by-case basis.61

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
55
   See Dkt. 151-4, Ex. 1.
56
   See Dkt. 151-4, Ex. 1. at IBML-001487–001489.
57
   Id. at IBML-001621A.
58
   Id. at IBML-001505.
59
   Id. at IBML-001517.
60
   Hazen Paper Co. v. Biggins, 507 U.S. 604 at 612–13 (1993).
61
   See, e.g., id. at 604.

                                                                                                                                                                                                                                                         -15-
                                  Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 16 of 21




                                                            Other courts have agreed that Hazen Paper does not act as an uncompromising bar to

finding age discrimination hidden under the guise of age-correlated criteria. In Tramp, the Eighth

Circuit reversed a district court’s granting of a summary judgment based on Hazen Paper, and

found that targeting higher healthcare costs as a criteria for employment created a fact issue for

discrimination because a reasonable jury could conclude from the evidence that the Defendant

employer believed that “age and healthcare costs were analytically distinct.”62 In this case, an

IBM executive has admitted knowledge that “Early Professional Hire” has a correlation with age,

and the overall evidence surrounding the use of code words like Early Professional Hire indicate

that it would fit into the Hazen Paper’s caveat regarding when targeting experience can indeed

constitute age discrimination.63 The Tramp court went on to hold that “[t]his is not to say that

discrimination occurred here, but that summary judgment prematurely disposed of the issue,”

which further illustrates that IBM’s proffered high bar for Langley to survive summary judgment

has no basis in the law.64

                                                            IBM misrepresents Grossman and Carraher to argue that recruiting of college-aged

persons can never be evidence of age discrimination. (Dkt. 206 at 12-13.) In both cases, the

respective courts only note that the mere recruitment alone of college-aged students does not

create an age discrimination fact issue. 65 The operative evidence in Langley’s case is not merely

that IBM recruited college-aged students. The operative evidence is that its heightened

recruitment efforts were part of IBM’s fire-and-hire scheme, where layoffs of older workers

made room for college-aged replacement employees, with the goal of creating a younger
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
62
   Tramp v. Associated Underwriters, Inc., 768 F.3d 793, 798 (8th Cir. 2014).
63
   See Dkt. 151-16, Ex. 11, Gherson Dep. Tr., at 86:20-24; 88:16-20 (testifying that the majority
of Early Professionals Hires tend to be younger persons, under forty); Dkt. 151-7, Corrected Ex.
4.
64
   Tramp, 768 F.3d at 802.
65
   Carraher v. Target Corp., 503 F.3d 714 (8th Cir. 2007); Grossmann v. Dillard Dep’t Stores,
Inc., 109 F.3d 457 (8th Cir. 1997).

                                                                                                                                                                                                                                                         -16-
                                  Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 17 of 21




workforce. Recruitment of college-aged replacement employees is merely the coup de grâce that

completes IBM’s fire-and-hire scheme.

                                                            In contrast, neither Carraher nor Grossman contain any systematic, multi-faceted

discriminatory schemes. The Carraher plaintiff was not fired in a concerted effort to make room

for the hiring of younger employees; he was fired because “he walked off the job…and failed to

return to work or otherwise inform his supervisors of his plans,” a reason completely divorced

from his employer’s college recruiting.66 Nor was the Grossman plaintiff fired in a concerted or

systematic discriminatory scheme; he was fired because employees under his supervision had

been conducting an embezzlement scheme and was fired three days after the scheme was

discovered.67 IBM’s suggestion that college-aged recruiting played a role in either one of these

cases as part of a discriminatory, systemic scheme is a gross mischaracterization.

                                                            Most egregiously, IBM fails to bring to this Court’s attention Williams68, the controlling

Fifth Circuit precedent on this issue, which IBM’s two cited cases explicitly rely upon. Williams

stands for the proposition that college-aged recruitment alone does not create a fact issue, but

Williams also holds that an ADEA fact issue does exist “when those [college] recruits are

insulated from reduction [in-force] at the expense of employees within the protected age

group.” 69 The discriminatory fact pattern envisioned by Williams is the mirror image of

Langley’s summary judgment evidence, which establishes that IBM exempts college-aged

hires—i.e. Early Professional Hires—from eligibility in the layoffs that led to Langley’s

termination.70 Based on controlling Fifth Circuit precedent, there can be no question that IBM’s


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
66
   Carraher, 503 F.3d at 717.
67
   Grossmann, 109 F.3d at 458.
68
   See Williams v. Gen. Motors Corp., 656 F.2d 120, 131 (5th Cir. 1981).
69
   Id. at 131 (emphasis added).
70
   Dkt. No. 151-14, Ex. 9A at IBML-000321.

                                                                                                                                                                                                                                                         -17-
                                  Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 18 of 21




simultaneous recruitment and insulation of college-aged persons create a fact issue that precludes

summary judgment.

                                                            4. IBM’s Shifting, Inconsistent Narrative About Why Langley’s Business Unit was
                                                            Targeted for Layoffs is Itself Evidence of Pretext.

                                                            IBM’s explanations regarding the fate of PureApp are ever-changing and completely

inconsistent with Plaintiff’s proffered evidence. Steve Cowley, the General Manager of Cloud

Sales & WW Top Organization, testified that IBM no longer sold PureApp products

whatsoever.71 When asked if PureApp is now repackaged as Cloud Pak, Cowley testified with a

definitive “no.”72 IBM now claims it has “never taken the position that it no longer sells PureApp

and has never articulated that as a rationale for Langley’s termination.” (Dkt. 206 at 18.) It asks

the Court to disregard its prior sworn statements and rely instead on its declarations drafted for

Summary Judgment. IBM’s own inconsistent sworn testimony alone creates a fact issue as to the

reason for terminating Langley. This conflicting evidence at the very least is a disputed fact, and

when taken in conjunction with Plaintiff’s proffered evidence showing IBM “simply renamed

[PureApp] and moved it to another part” of the company, appears to be an outright falsehood.

(Dkt. 201 at 12.)

                                                            IBM’s position that an employer’s subsequent decisions are not probative on the issue of

pretext only applies if the employer’s stated business reason for engaging in the layoff remains

constant, which is not the case here. IBM’s neutral business reason for terminating Langley has

continuously changed and lacks credibility. This is what makes PureApp’s transformation to




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
71
                  Dkt. 151-33, Corrected Ex. 26, Cowley Dep. Tr. at 181:15-25.
72
                  Id. at 257:1-8.

                                                                                                                                                                                                                                                         -18-
                                  Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 19 of 21




CloudPak suspect. IBM conveniently failed to disclose that Cloud Pak was simply PureApp

renamed until after it realized Plaintiff had discovered this on its own.73


                                                                                                                                                                                                                                                            III. CONCLUSION

                                                            Magistrate Judge Austin got it right. In response to IBM’s motion for summary judgment,

Langley presented comprehensive evidence that created a fact issue as to whether IBM created a

fire-and-hire discriminatory scheme that ultimately led to his termination. Langley also offered a

wealth of evidence proving that IBM’s narrative—that Overbay selected Langley for layoff

based on her own subjective evaluation—is an absolute fiction not supported by the evidence.

Instead, Langley was targeted for termination long before his boss ever allegedly selected him—

her selection was merely a pretextual fait accompli. IBM’s objections are merely critiques of the

certainty of the evidence, a practice that should be reserved for trial. It is now time to afford

Jonathan Langley his day in court.


                                                                                                                                                                                                                                                         IV. PRAYER FOR RELIEF

                                                            WHEREFORE PREMISES CONSIDERED Plaintiff respectfully requests that the Court

adopt the Report and Recommendation of the United States Magistrate Judge (Dkt. 201) and

deny IBM’s Motion for Summary Judgment and for all other relief for which he may be justly

entitled.




	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	   	  
73
   Id.; Dkt. 168 at 2, 10 (IBM’s first acknowledgment of Cloud Pak was in its Reply to
Plaintiff’s Response to IBM’s Motion for Summary Judgment);

                                                                                                                                                                                                                                                                  -19-
Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 20 of 21




                                       Respectfully submitted,




                                       Heidi A. Coughlin
                                       State Bar No. 24059615
                                       Archie Carl Pierce
                                       State Bar No. 15991500
                                       Blair J. Leake
                                       State Bar No. 24081630
                                       Brantley Ross Pringle, Jr.
                                       State Bar No. 16330001
                                       WRIGHT & GREENHILL, P.C.
                                       900 Congress Avenue, Suite 500
                                       Austin, Texas 78701
                                       512/476-4600
                                       512/476-5382 (Fax)
                                       HCoughlin@w-g.com
                                       CPierce@w-g.com
                                       BLeake@w-g.com
                                       RPringle@w-g.com

                                       Attorneys for Plaintiff
                                       Jonathan Langley




                                -20-
    Case 1:18-cv-00443-DAE-AWA Document 210 Filed 01/31/20 Page 21 of 21




                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2020, I electronically filed the Response of Plaintiff

using the CM/ECF system, which sent notification of such filing to the Court and Defendant’s

counsel. Additionally, a hard copy of the foregoing was served via hand-delivery on Magistrate

Judge Andrew W. Austin at the following address:

Magistrate Judge Andrew W. Austin
United States District Court
Western District of Texas, Austin Division
501 West Fifth Street, Suite 4190
Austin, TX 78701




                                                     ___________________________________
                                                     Heidi A. Coughlin




                                              -21-
